Citation Nr: 0637210	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of right 
inguinal hernia repair.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar spine injury, 
currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1983 and from January 1991 to May 1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

In a September 2003 rating decision, service connection was 
denied for residuals of a right inguinal hernia repair.  The 
veteran perfected an appeal as to that denial.  

In an August 2004 rating decision, service connection was 
granted for status post lumbar laminectomy with a residual 
scar; a 20 percent disability rating was assigned.  The 
veteran perfected an appeal as to the assigned disability 
rating.

In an August 2005 rating decision, TDIU was denied.  The 
veteran perfected an appeal as to that denial.

In September 2006, the veteran presented testimony at a 
personal hearing which was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

In November 2006, the Board granted the veteran's motion to 
advance this case on the Board's docket due to severe 
financial hardship.  38 C.F.R. § 20.900(c) (2006).
 
Remanded issue

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

The veteran perfected an appeal as to the disability ratings 
assigned his service-connected tinea versicolor and bilateral 
lower extremity paresthesia and radiating pain.  However, at 
the September 2006 hearing the veteran withdrew these claims 
in writing.  See 38 C.F.R. § 20.204 (2006).  Those claims are 
no longer in appellate status.

In a July 2006 statement, the veteran's representative 
reported that the veteran had intermittent loss of bladder 
control.  A report of an August 2006 informal conference 
between a Decision Review Officer and the veteran's 
representative reflects that it was determined that there was 
no claim for loss of bladder control secondary to the 
service-connected lumbar spine disability.  

In an April 2006 memorandum, the veteran's representative 
raised the issue of entitlement to service connection for 
erectile dysfunction.  At the September 2006 hearing, the 
veteran raised the issue of his entitlement to service 
connection for residuals of a left inguinal hernia.  See the 
hearing transcript, page 5.  Those two issues are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Competent evidence of record shows that the veteran 
underwent right inguinal hernia repair during his second 
period of active duty, and that he currently has a scar from 
a right inguinal hernia repair.

2.  The objective medical evidence of record shows that the 
veteran's low back disability is manifested by moderate 
limitation of motion of the lumbar spine with pain.


CONCLUSIONS OF LAW

1.  A right inguinal hernia with resultant repair and a 
residual scar was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected residuals of a lumbar spine injury have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of 
right inguinal hernia repair and an increased rating for 
service-connected residuals of a lumbar spine injury.  As is 
described elsewhere in this decision, the remaining issue on 
appeal, entitlement to TDIU, is being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
February 2003 and December 2004, which were specifically 
intended to address the requirements of the VCAA.  The 
February 2003 letter informed the veteran of the evidence 
necessary to establish service connection for residuals of a 
right inguinal hernia repair and a low back disability.  The 
December 2004 letter advised the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
See the December 2004 VCAA letter, page 6 [emphasis as in the 
original].  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [A VA general medical examination was conducted in 
July 2003, and VA orthopedic examinations were conducted in 
February 2005 and May 2006.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in the February 2003 
letter that VA would obtain service medical records and VA 
medical records.  In the December 2004 letter, the veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the February 2003 letter, the RO informed the veteran that 
he could submit any evidence himself that was not of record.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  Furthermore, in the December 2004 VCAA letter, 
the RO specifically informed the veteran to submit any 
evidence in his possession that pertained to his claim for an 
increased rating for a low back disability.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
review of the record reveals that the veteran was provided 
notice of the VCAA in February 2003 prior to the initial 
adjudication in September 2003 of his claims for service 
connection for residuals of a right inguinal hernia and for a 
low back disability.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
increased rating claim, because service connection has 
already been granted for the low back disability.  Moreover, 
as explained above, the veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to his current level of disability in the December 2004 VCAA 
letter.  Additionally, the RO specifically addressed elements 
(4) and (5) in an August 9, 2006 letter to the veteran.  

As for the service-connection claim, element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has his claimed disability.  The veteran's 
service-connection claim was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
service-connection claim.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

As explained below, service connection is being granted for 
residuals of a right inguinal hernia, and it is not the 
Board's responsibility to assign a disability rating and 
effective date therefor.  In any event, the RO addressed 
elements (4) and (5) in an August 2006 letter.  To the extent 
that additional notice may be required, the Board is 
confident that the RO will do so.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, VA 
and private medical records, the veteran's VA Vocational 
Rehabilitation file, and reports of VA examinations, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The RO obtained from the service department some service 
medical records that are on microfiche.  Moreover, the 
veteran submitted copies of the service medical records in 
his possession.  However, from testimony provided by the 
veteran it appears that his service medical records may not 
be complete.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the veteran's representative requested at the 
September 2006 hearing that VA attempt to obtain 
hospitalization records pertaining the right inguinal hernia 
repair in service.  See the hearing transcript, pages 24-25.  
However, in light of the decision below, which grants service 
connection for right inguinal hernia residuals, another 
search for service medical records is not necessary.

With respect to the increased rating claim, it is the current 
level of disability which is of paramount concern.  Thus, the 
possible loss of some service medical records does not impact 
the Board's decision, which as discussed below is based on 
recent medical evidence. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  As noted in the Introduction above, in 
September 2006, the veteran presented testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to these two issues.

1.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

Initial matter

As an initial matter, as was noted in the Board's VCAA 
discussion above, certain of the veteran's service medical 
records may be missing.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. 
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Merits discussion

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
scar in the right inguinal area.  There is no medical or 
other evidence that this is anything other than a residuals 
of right inguinal hernia surgery.  Therefore, Hickson element 
(1), current disability, is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
there is competent evidence that the veteran underwent a 
right inguinal hernia repair during his second period of 
active service.  A report of a July 1990 entrance examination 
does not reflect the presence of a right inguinal hernia or a 
scar in the right inguinal area.  A February 1991 service 
record shows that the veteran was hospitalized overseas that 
month.  A March 1991 report of medical history reveals that 
the veteran reported that he had had a hernia and that he had 
been hospitalized for a hernia repair.  The examining doctor 
noted a post-operative right inguinal hernia repair without 
any problems.  

While the February 1991 service record does not establish 
that the veteran was hospitalized specifically for a right 
inguinal hernia repair and the examining doctor did not note 
when the repair occurred, the veteran is competent to report 
that he was hospitalized in service for such a surgery.  The 
Board does not have any reason to doubt the veteran's 
assertion about when the surgery occurred, especially when 
the medical records do not indicate that such surgery 
occurred prior to 1991.  In this connection, the Board also 
notes the statutory presumption of soundness upon enlistment.  
See 38 U.S.C.A. § 1111 (West 2002).  

In light of the examining doctor's notation of hernia repair 
on the March 1991 report of medical history and the complete 
absence of evidence that the veteran had a right inguinal 
hernia prior to his second period of active service, the 
Board finds that the veteran underwent a right inguinal 
hernia repair during that period of active service.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had a right inguinal 
hernia repair in service and that he has a scar in the right 
inguinal area.  The Board does not believe that a medical 
opinion is necessary to establish a connection between the 
two.  The veteran has testified that he underwent right 
inguinal hernia repair in service in 1991, and the scar 
speaks for itself.  Chronicity of residuals of a right 
inguinal hernia repair is therefore established.  See 
38 C.F.R. § 3.303(b) (2006).  Hickson element (3) is 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for residuals of a right inguinal hernia repair.  
Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his residuals 
of a right inguinal hernia repair, a scar, were incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.



Additional comment

The Board wishes to make it clear that its grant of service 
connection is limited to the scar in the right inguinal area.  
The veteran has not contended, and the medical evidence does 
not demonstrate, that any other residuals of the hernia 
repair exist.

The veteran has at times appeared to contend that he has 
other disabilities secondary to the right inguinal hernia 
repair.  This amounts to claims of entitlement to secondary 
service connection, which are not now before the Board.  The 
Board intimates no opinion, legal or factual, as to the 
ultimate outcome of any such secondary service connection 
claim.     

2.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar spine injury, 
currently rated as 20 percent disabling.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Change in rating criteria

In the August 2004 rating decision which forms the basis for 
this appeal, the RO rated the veteran's status post lumbar 
laminectomy with residual scar 20 percent disabling, 
effective January 24, 2003.  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

The Board notes that the veteran was provided with the 
previous and amended regulations in the September 2005 
statement of the case (SOC) and the June 2006 supplemental 
statement of the case (SSOC).  Accordingly, there is no 
prejudice to the veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected low back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

Assignment of diagnostic code

In the August 2004 rating decision, the RO rated the 
veteran's back disability, denominated status post lumbar 
laminectomy with residual scar, under former Diagnostic Code 
5293.  In a June 2006 rating decision, the RO separately 
rated orthopedic and neurological disabilities associated 
with the lumbar spine disability.  See 38 C.F.R. § 4.25 
(2006); see also Note (1) of the current general rating 
formula for diseases and injuries of the spine.  The 
orthopedic component of the service-connected disability was 
rated under former Diagnostic Codes 5295 [lumbosacral strain] 
and 5292 [limitation of motion of lumbar spine], and under 
the current general rating formula for diseases and injuries 
of the spine.  The neurological component received separate 
10 percent ratings based on neurological symptoms in each 
lower extremity under Diagnostic Code 8520 [sciatic nerve, 
paralysis of].  The veteran initially appealed the disability 
ratings assigned for the neurological component of the 
disability, but as was described in the Introduction he later 
withdrew that portion of his appeal.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
  
The Board agrees with the RO that the orthopedic and 
neurological manifestations of the service-connected back 
disability should be separately rated.  The use of former 
Diagnostic Code 5293 and current Diagnostic Code 5243 
[intervertebral disc syndrome], which rate based on 
neurological symptomatology is not appropriate, since such 
would constitute prohibited pyramiding.  the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993) [the evaluation of the same disability 
under various diagnoses is to be avoided].

After careful review of the record, the Board further 
concludes that use of former Diagnostic Code 5295 
[lumbosacral strain] is not appropriate, given the character 
of the veteran's disability.  While private medical records 
reflect a diagnosis of low back strain in 2001 and September 
2002, more recent VA medical records, including three VA 
examinations, reveal no current diagnosis of lumbar strain.  
Moreover, symptoms consistent with lumbar strain, including 
muscle spasm, have not been clinically identified on the 
three VA examinations.  Additionally, a review of the medical 
evidence and the schedular criteria reveals that the veteran 
does not meet any of the criteria for the next higher rating 
of 40 percent under the former Diagnostic Code 5295 [severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion].  
Thus, use of that Diagnostic Code would not avail the veteran 
in any event.

The Board finds that the veteran's low back disability, which 
is manifested by limitation of motion and accompanying 
complaints of pain, is more appropriately rated under former 
Diagnostic Code 5292 [limitation of motion, lumbar spine].  

As for the current general schedule for rating spinal 
disabilities, under the current rating schedule all disorders 
of the spine (with the exception of intervertebral disc 
syndrome, which as discussed immediately above is not 
appropriate in this case) are rated under the same criteria.  

Specific rating criteria

 (i.) The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  [This has in fact been done in this case.]

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Schedular rating

(i.) The former schedular criteria

To warrant an increased rating under the former schedular 
criteria, the evidence must show severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

At the May 2006 VA examination, the veteran had the following 
range of motion in the lumbar spine: forward flexion was to 
60 degrees with intensifying pain and to 65 degrees with even 
more severe pain (normal 90 degrees); extension was to 
30 degrees; right lateral flexion was to 30 degrees (normal 
30 degrees); left lateral flexion was to 30 degrees (normal 
30 degrees); right rotation was to 30 degrees (normal 30 
degrees); and left rotation was to 30 degrees (normal 30 
degrees).  The examiner indicated that because of the 
veteran's lower extremity symptomatology, forward flexion was 
further limited to 50 degrees.  [See 38 C.F.R. § 4.71a, Plate 
V (2006) for normal ranges of motion of the lumbar spine.]

At the February 2005 VA examination, the veteran had the 
following range of motion in the lumbar spine: forward 
flexion was to 65 degrees; extension was to 
30 degrees; right lateral flexion was to 30 degrees; and left 
lateral flexion was to 
30 degrees.  

At the July 2003 VA examination, the veteran had the 
following range of motion in the lumbar spine: forward 
flexion was to 85 degrees; extension was to 
35 degrees; right lateral flexion was to 35 degrees; left 
lateral flexion was to 35 degrees; right rotation was to 35 
degrees; and left rotation was to 35 degrees.  

Taken together, the examination reports show limited motion, 
which however cannot be described as approximating severe 
limitation.  There are objective findings of normal range of 
motion of right and left rotation without pain, normal range 
of motion of left lateral flexion and right lateral flexion 
without pain, normal range of motion of extension without 
pain, and limited motion (but still more than half of normal 
range) of forward flexion with pain.  Based on these 
measurements, the Board concludes that the limitation of 
motion is most aptly described as moderate.  

For these reasons, the Board finds that a rating in excess of 
20 percent under former Diagnostic Code 5292 is not 
warranted.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, there must be forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There is no evidence of 
ankylosis in the medical records, so the Board will look at 
forward flexion.

The two VA examinations show that the veteran has forward 
flexion to at least 50 degrees.  Since a 30 percent rating 
calls for forward flexion to be 30 degrees or less, the 
identified limitation of forward flexion does not warrant a 
40 percent rating under the current schedular criteria.

In short, for reasons stated above the Board finds that a 
disability rating in excess of the currently assigned 20 
percent is not warranted under the current schedular 
criteria.

DeLuca considerations

The veteran has in essence contended that his service-
connected back disability is productive of significant loss 
of function due to pain.

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Those sections allow for the assignment of additional 
disability based on functional loss due to pain.  

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.  The July 2003 VA examiner noted that the veteran was 
able to do his range of motion testing repetitively and that 
he did not exhibit pain, fatigue, weakness, or incoordination 
on repeat testing.  Similarly, the February 2005 VA examiner 
indicated that the veteran was able to do his range-of-motion 
testing repetitively.  

The May 2006 VA examiner noted that the veteran had an 
additional loss of 10 degrees of forward flexion due to his 
lower extremity symptomatology.  However, as discussed above 
such symptoms have been separately rated. 
The May 2006 examiner added that there was no other changes 
in active or passive range-of-motion testing during repeat 
testing and against resistance, and that there was no other 
additional loss of range of motion due to painful motion, 
weakness, impaired endurance, fatigue, or flare-ups.

The objective medical evidence thus demonstrates that 
additional demonstrated functional loss is minimal. To the 
extent that the veteran has complained of significant loss of 
function, including during periods of flare-ups, none of this 
has been objectively documented.  The Board places greater 
weight on the objective medical evidence of record than it 
does on the veteran's self-serving statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

In short, the medical evidence does not demonstrate 
functional loss which would enable the Board to assign 
additional disability under 38 C.F.R. §§ 4.40 and 4.45, and 
it declines to do so.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The report of the July 2003 VA examination reflects the 
presence of a four-centimeter scar.  It was flat, well-
healed, and non-tender.  At the February 2005 VA examination, 
the scar was described as well-healed, non-tender, and non-
adhering.  The May 2006 VA examiner noted the following: (1) 
there was no pain on examination of the scar; (2) there was 
no adherence to underlying tissue; (3) the scar was supple; 
(4) the scar was stable; (5) there was no elevation or 
depression of the scar; (6) the scar was superficial; (7) the 
color of the scar was skin-colored; (8) there was no 
inflammation, edema, or keloid; and (9) there was no evidence 
of any distortion, asymmetry, or limitation of function as a 
result of the scar.

In short, although a post-surgical scar is present and has 
been service connected, it has not been described as 
symptomatic.  Separate application of the diagnostic codes 
involving scars under 38 C.F.R. § 4.118 would therefore not 
avail the veteran.  He has not contended otherwise.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the August 2004 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, January 24, 2003, has 
the veteran's low back disability met or nearly approximated 
the criteria for a 40 percent or higher disability rating.  
There does not appear to have been either an appreciable 
worsening of or diminution of symptoms at any time since 
service connection was awarded.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the September 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The record does not show that the veteran has required 
frequent hospitalizations recently for his lumbar spine 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the current evidence of record to 
indicate that the lumbar spine disability, alone, causes 
impairment with employment over and above that contemplated 
in the assigned 20 percent schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board again notes that in 
addition to the 20 percent rating which is the subject of 
this appeal, the disability has caused the assignment of two 
separate 10 percent ratings  for lower extremity neurological 
symptoms.

The veteran is unemployed.  Although he alleges that he 
cannot work because of his lumbar spine disability, the July 
2003 VA examiner noted that the veteran might lose one day a 
week because of low back spasms and that his pain did not 
prevent him from doing sedentary activity.  The February 2005 
and May 2006 VA examiners also both indicated that the 
veteran would be able to perform sedentary work.  The Board 
places greater weight on the objective evaluation made by 
competent medical professionals than it does on the veteran's 
own self assessment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected lumbar spine disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for residuals of a right inguinal hernia 
repair is granted.

An increased disability rating for the service-connected 
residuals of a lumbar spine injury status post laminectomy 
with residual scar and development of degenerative disc 
disease of the lumbosacral spine is denied.


REMAND

3.  Entitlement to TDIU.

This issue must be readjudciated by the RO in light of the 
Board's grant of service connection for residuals of right 
inguinal hernia repair.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board additionally observes, as has been noted in the 
Introduction section of this decision, that there are 
recently raised and as of now unresolved claims of service 
connection for residuals of a left inguinal hernia repair and 
erectile dysfunction.  Action on the veteran's TDIU claim 
should be accomplished with this in mind.



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After undertaking any additional 
development action it deems to be 
appropriate, VBA should readjudicate the 
veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


